Citation Nr: 1325071	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  09-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for aortic aneurysm.

4.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for seizure disorder.

5.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for erectile dysfunction.

6.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for adjustment disorder.
7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 17, 1976 to December 10, 1976, from January 8, 2001 to January 29, 2001, and from January 2003 to January 2005, and had service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2008 and December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a January 2011 Board decision, the claims were remanded for further development.  The VA Appeals Management Center (AMC) continued the previous denials in an October 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

(In an October 2011 statement, the Veteran raised a claim asserting clear and unmistakable error in the January 2011 Board decision.  This claim will be addressed in a separate Board decision).


REMAND

The Veteran seeks to reopen previously denied claims of entitlement to service connection for hypertension, migraine headaches, aortic aneurysm, seizure disorder, erectile dysfunction, and adjustment disorder.  He also asserts entitlement to TDIU.  After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.  

In a recently received statement, the Veteran asserts that he is now in receipt of disability benefits through the Social Security Administration.  See the Veteran's statement dated November 2012.  The Veteran further requested that VA obtain said records on his behalf.  Id.  These records are potentially pertinent to his pending claims and should therefore be obtained for consideration in connection with the issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Additionally, review of the record (including the Veteran's physical VA claims file as well as his Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2. After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received, or undergone, since November 2011.  All such available documents should be associated with the claims file.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

